Name: 95/493/EC: Commission Decision of 15 November 1995 repealing Decision 94/887/EC derogating from prohibitions relating to African swine fever for certain areas in Spain and repealing Council Decision 89/21/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  animal product;  means of agricultural production;  health;  agricultural activity;  trade policy
 Date Published: 1995-11-24

 Avis juridique important|31995D049395/493/EC: Commission Decision of 15 November 1995 repealing Decision 94/887/EC derogating from prohibitions relating to African swine fever for certain areas in Spain and repealing Council Decision 89/21/EEC Official Journal L 282 , 24/11/1995 P. 0028 - 0028COMMISSION DECISION of 15 November 1995 repealing Decision 94/887/EC derogating from prohibitions relating to African swine fever for certain areas in Spain and repealing Council Decision 89/21/EEC (Text with EEA relevance) (95/493/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 95/25/EC (2), and in particular Article 9a thereof, Having regard to Council Directive 72/461/EEC of 12 December 1972 on animal health problems affecting intra-Community trade in fresh meat (3), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 8a thereof, Having regard to Council Directive 80/215/EEC of 22 January 1980 on animal health problems affecting intra-Community trade in meat products (4), as last amended by Directive 91/687/EEC (5), and in particular Article 7a thereof, Whereas, pursuant to Articles 9a (1) of Directive 64/432/EEC, 8a (1) of Directive 72/461/EEC and 7a (1) of Directive 80/215/EEC, a derogation from the prohibition on the export of live swine, fresh pigmeat and certain meat products may be granted for one or more parts of the territory of a Member State where African swine fever has been recorded within the previous 12 months; Whereas in 1994 in the light of an improved health situation it was possible to adopt Commission Decision 94/887/EC of 21 December 1994, derogating from prohibitions relating to African swine fever for certain areas of Spain and repealing Council Decision 89/21/EEC (6), as amended by Decision 95/300/EC (7); Whereas Decision 94/887/EC resulted in the creation of a disease free area, a surveillance zone and an infected zone; Whereas it is the objective within the programme adopted by Commission Decision 94/879/EC of 21 December 1994 approving the programme for the eradication and surveillance of African swine fever presented by Spain and fixing the level of the Community financial contribution for 1995 (8) to carry out surveillance for African swine fever on its territory; Whereas Spain has reported the absence of African swine fever for at least 12 months, recorded by all methods of detection including serological surveys; Whereas in the absence of disease the measures introduced by Decision 94/887/EC must be repealed; Whereas the Standing Veterinary Committee has delivered a favourable opinion, HAVE ADOPTED THIS DECISION: Article 1 Decision 94/887/EC is hereby repealed. Article 2 This Decision shall apply from 1 December 1995. Article 3 This Decision is addressed to Member States. Done at Brussels, 15 November 1995. For the Commission Franz FISCHLER Member of the Commission